DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 11, 13-19, 22 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hau (WO 2014/033694 A1).
	As to claim 1, Hau’s figures 1-8 show a circuit of arithmetic operation of a first signal (Vsup) and a second signal (Vcon(t)), comprising: a two-terminal circuit element (DZS) of a characteristic parameter of impedance o admittance, the characteristic parameter being controllable by the second signal in a form of voltage or current, and the first signal being coupled to the circuit element in a form of voltage or current; a control means (ADC, DFG, and/or SPE) by which the characteristic parameter of the circuit element is controlled proportional to the second signal (figures 3B and 3C); whereby a third signal as a current through, or voltage across, the circuit element (iload or Vload) is generated according to an arithmetic operation predefined by the form of the first signal, the source of the second signal and the characteristic parameter of the circuit element (see the equations in Hau’s specification and figures 3b and 3C).  Note:  the “arithmetic operation” argued by Applicant is not cited in the claim.  Furthermore, the prior art’s specification also discloses arithmetic operations of the circuits in figures 1-
	As to claim 2, the figures show that the first signal is a current signal (Iload); the second signal is a voltage (Vcon(t), Vs or VI) or a current signal; the characteristic parameter is an impedance (Zyczs); and the third signal being a voltage across the circuit element is proportional to a product of the first and the second signals (Vload = Iload. Zyczs.  Figure 3C shows that impedance Zyczs is proportional to Vcon(t).  Therefore Zyczs ≈ K.Vcont(t).  Therefore, Vload ≈ Iload. K.Vcont(t)).
	As to claim 3, the figures and page 20 teach that the first signal is a voltage signal (voltage across Zyczs); the second signal is a voltage or a current signal (Vcon(t)); the characteristic parameter is an admittance (page 20 teaches that all circuit principles describes for impedance synthesis in this application can also be applied to admittance synthesis); and the third signal being a current through the circuit element is proportional to a product of the first and the second signals (when applied the same impedance synthesis principles for admittance synthesis, Yyczs ≈ k.Vcont(t).  Iload = Vload. Yyczs.  Therefore, Iload ≈ K Vcon(t). Vload).  
	As to claim 4, the figures and page 20 teach that the first signal is a current signal (Iload); the second signal is a voltage or current signal (Vcon(t); the characteristic parameter is an admittance (page 20 and figure 3C); and the third signal is being a voltage across the circuit element proportional to a quotient of the first signal over the second signal (as stated above, Iload ≈k.Vcon(t).Vload.  Therefore, Vload ≈ Iload/(K.Vcon(t)).
	As to claim 5, the figures show that the first signal is a voltage signal (Vload); the second signal is a voltage or current signal (Vcon(t)); the characteristic parameter is an impedance (figure 3C); and the third signal being a current through the circuit element that is proportional to a quotient of the first signal over the second signal (as stated above, Vload ≈ Iload. K.Vcont(t).  Therefore, Iload ≈Vload/Vcont).
                        
                            
                                V
                                l
                                o
                                a
                                d
                            
                            .
                             
                            √
                            V
                            l
                            o
                            a
                            d
                        
                     = Iload. Zyxzc.   Thus, the second signal is proportional to the square root of the first signal Vload.
	As to claim 7, the figures show that the first signal is a current signal (Iload); the second signal is a voltage signal (Vload) across circuit element; the characteristic parameter is an admittance (page 20); and the third signal being the second signal is proportional to a square root of the first signal (Iload =Vload.Y.  Therefore,                         
                            
                                I
                                l
                                o
                                a
                                d
                            
                            .
                             
                            
                                I
                                l
                                o
                                a
                                d
                            
                        
                     = Vload.Y.  Therefore, the second signal Vload is proportional to a square root of the first signal Iload.
	As to claim 10, the figures show that the control means comprises an analog-to-digital converter (ADC) with an input and an output, said input being coupled to receive the second signal and said output being coupled to drive a plurality of controllable switches of digital impedance or admittance synthesizer, wherein the synthesizer impedance or admittance is that of the circuit element.
	As to claim 11, the figures show that the control means further comprises a function generator (Vcomp) coupled to preprocess the second signal with a predetermined function prior
input to the analog-to-digital converter, the controllable switches, whereby the characteristic parameter is controlled proportional to the second signal.
	Claims 13-19, and 22 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons.
	As to claim 23, the figures show that the control means further comprises a function generator (Vcomp or not shown circuit that provides f(t) or Func_d(t)) coupled to preprocess the second signal with a predetermined function prior input to the analog-to-digital converter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 20, 21, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hau.
	As to claims 8 and 20, the figures show that the first signal is a voltage signal (Vload), the second signal is the first signal (Figure 3 shows that Vcont can be set at any value.  Therefore, selecting Vcont to be Vload is seen as an obvious design preference to ensure optimum performance) the characteristic parameter is an admittance and the third signal being a current through the circuit element is proportional to the square of the first signal, see the rejection of claim 4.
	As to claims 9 and 21, the figure shows that the first signal is a current signal (Iload), the second signal is the first signal (selecting the second current to be the first current is seen as an obvious design preference to ensure optimum performance); the characteristic parameter is an impedance; and the third signal being a voltage across the circuit element proportional to the square of the first signal. As stated above, Vload ≈ Iload. K.Vcont(t) ≈ Iload.K1.Ilcont ≈                         
                            (
                            l
                            o
                            a
                            d
                            )
                        
                    2
	As to claim 25, the figures show a power control circuit, comprising: a power supply Vsup; a load (DZS) coupled to the power supply, wherein the impedance of the load is controllable by an analog signal (Vcont); a circuit of arithmetic operation cited above rejection of claims 8 or 9, wherein the first signal is a voltage across the load, and the third signal is the analog signal; whereby the power transferred to the load is controlled constant (page 16). 
	Claim 26 recites similar limitations in claim 25.  Therefore, it is rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755. The examiner can normally be reached Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/QUAN TRA/
Primary Examiner
Art Unit 2842